 

 

Case 1:21-cv-05593-UA . Document 2.- Filed.06/28/21- Page 1 of 7 -

_UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Giese Mb bei! F. yeep
Zé qc Ltiels 5 fhe tes Lfe@ oy

Wate the full name of each plaintiff.

 

(Include case number if one has been

 

assigned)
“against COMPLAINT
MELA Lie.
Do you want a jury trial?
(Aves [1 No

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; ora complete financial account
number. A filing may include only: the last four digits of a social security number, the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17
“Case 1:21-cv-05593-UA Document 2 Filed.06/28/21 Page 2 of 7

I, BASIS FOR JURISDICTION oc

 

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties isa federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. Ina diversity case, no defendant may

be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

ya Federal Question
[1] Diversity of Citizenship
A. If you checked Federal Question
Which of your federal constitutional or federal statutory rights have been violated?
OW US CU. BULB.
SI MD}WABE. BP} ZF
W WLU DE b308.

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

  

(State in which the person resides and intends to remain.)

   

or, if not lawfully admitted for permanent residence in the United States, a citizen or

subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:21-cv-05593-UA Document 2 Filed 06/28/21 Page 3 of 7

fF ¢he-defendantis an ici tal —— ai a

The defendant, a is a citizen of the State of

Uae

~ (Defendant's name)

ene

or, if not lawfully admitted for permanent residence in the United States, a citizen or

 

subject of the foreign state of

SC

If the defendant is a corporation:

,is incorporated under the laws of

 
  

 

 

and has its principal place of business in the State of lA

 

or is incorporated under the laws of (foreign state)

 

 

 

and has its principal place of business in AE

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.
Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional

pages if needed.

. ap A; fb. FE, ft eye?

First Name Middle Initial Last Namé

iy WT Pith So) Sure 604-4414 /

Street Add ress
oe
aan aXe

     
  

   

x . a &
MME, 4h ge Te;

 

 

County, City State
wey o _o - PO 3
B66- eS veo ee _
Telephone Number Email Address (if available)

5 4
ae -
I age o
___B.. Defendant Information _

Case 1:21-cv-05593-UA. Document 2. Filed.06/28/21 -Page-4 of 7

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the

caption. Attach additional pages if needed.

fay» Jn,
Defendant 1: GE LCP fp

First Name Last Name

 

 

 

 

Current Job Title (or other identifying information)
[See tal BR STL 8. title Fhe
Current Work Address (or other address where defendant may be served)

of fe Sh fo Li LF

   

‘2

  

 

 

 

 

 

 

 

 

 

 

 

 

County, City State ‘ Zip Code
Defendant 2:

First Name Last Name

Current Job Title (or other identifying information)

Current Work Address (or other address where defendant may be served)

County, City State Zip Code -
Defendant 3:

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

ney oer
County, City State Zip Code

Io 3
Page 4
sence rene —--— Pefendant4- ep Se

_ Case 1:21-cv-05593-UA Document-2. Filed 06/28/21 Page’5 of 7

 

 

First Name Last Name

 

 

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

 

 

 

County, City State Zip Code

Ul. STATEMENT OF CLAIM
Place(s) of occurrence: Lill bibles, Mi Sch, Abeudey MN hth Pit A

Bier he Ecru \ aes
Date(s) of occurrence: PD LC GLE ttl, Ape. BYE - LLOLE rf Lap -

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed.

- We Aheadut bas. Luvtbial Ler bouts atl ma AS.
A tbs. ~01es it) Yl. at Lihe LL eA LH. |
Tle Letezcc bop t — foes. brates, Bi: ake stfel thy Lhitlle,

LL Mb ‘10 “of LAS Baely, Aisi MbE ZZ She

° The! Meza Lf SE C24 sgn, till) Ah Lhe [esol

‘Le Mebexite butt Ai? MAE (2 Lith (EA. fer “2
i pevtebl of atl fd OA he Ll fbi Me. |
° Se Ab that. Bets Sittin » fe LA ys ob bos

cephepeip
° e atin leche RE, VAIS Atl tis, Ab atte

Lh @_s pie, eal probes Sintt MMAgES. |

“eg ld G )__ tle Hels I mee
LCM AC Hh falesclaitt Jt phe 5 Sit _
pe (mile Jus LEE — lL of Vy OE YI Loe

 

 

   

 

 

 
 

 

 

 

    
  
 

  

  
 

 

  
  

SUA Docume ZS el BEE Vee Vat edt
~~ Vy tbo 8 ~ CLE PC —~eA#AAS tp. Ff fe Audis, Z La BLL vpn SEA; foe. fan

a Liki Sap lle. “ ‘

, Case 1:21 -cv-056
LIME EB AE.

       
  

 

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical

treatment, if any, you required and received.

Dkbeoh A tl psilse be Le

  

 

 

 

 

IV. RELIEF
State briefly what money damages or other relief you want the court to order.

Bb Ul), Ole), C00, Cle? end bile hhh, ae ASS. LEALEL,
Ot Best. lt Dele” wlbile ust y
Zenttigsead (dil bz) errbad

Mi thee ¥ Ce “9 CRY LIEE.
SLETEOT. G2 Llib ef AT Abii Zila z)
LMOESCEB FECT TE CHANGE /S THEM AL 1g)
© bande Moet A
; . , " . Mowtecduuar paquert Ler aN and all
CYeNSer Coes, Covts |. od 06
CURA ChUMOYOS 46 he, Phi nil?

Rid : FeO La OE ‘
al Car Rieclicn® - Incshack yay bot ne L bea de 4 Le

o CoSAS, Dee OW own and all dre
MMediae\ 4 OM breve

Aw “TD ry OS FRA, —)
Verse ©PenSer, OL -“This 2
oe Worker “S WeSer(ued 7 NS Code

Page 6
| Case 1:21-cv-05593-UA _Document.2.. Filed.06/28/21 . Page 7 of 7.
V. PLAINTIFE’S CERTIFICATION AND WARNINGS

By signing below, | certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery,
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil

Procedure 11.
I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

uf
blew IRL

ee

 
  

 

 

 

 

 

 

 

 

Dated Plaintiff's Signature
Sees 7 Le 7 Fojagecfer oP
First Name Middle Initial Last Nande”

Yo f tpn: TPA 2A Ste Suite bl L4H
Street Address

Lis hinge Ce. RIDE

 

 

 

 

 

 

County, City 7 State Zip Code
565-5 6~ See
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

LI Yes No

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
